Order entered April 19, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00420-CV

                IN THE BEST INTEREST AND PROTECTION OF K.B.

                     On Appeal from the 195th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. F-1559341

                                         ORDER
       We GRANT the April 15, 2016 motion of Katherine Drew to withdraw as counsel for

appellant and substitute Lawrence Mitchell in her place. We DIRECT the Clerk of this Court to

remove Katherine Drew as appellant’s counsel and add Lawrence Mitchell in her place.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE